Exhibit 10.1

 

FOURTH AMENDMENT

TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

This FOURTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is made as of the 29th day of April, 2015 (the “Fourth Amendment
Effective Date”), by and among MAIN STREET CAPITAL CORPORATION, a Maryland
corporation (the “Borrower”), the GUARANTORS party to the Credit Agreement (as
defined below) (the “Guarantors”), BRANCH BANKING AND TRUST COMPANY (the
“Administrative Agent”), and the lenders party hereto (the “Lenders”).

 

R E C I T A L S:

 

The Borrower, the Guarantors, the Administrative Agent and the lenders party
thereto have entered into that certain Second Amended and Restated Credit
Agreement dated as of September 27, 2013 (as amended pursuant to that certain
First Amendment to Second Amended and Restated Credit Agreement dated as of
June 27, 2014, that certain Second Amendment to Second Amended and Restated
Credit Agreement dated as of September 25, 2014 and that certain Third Amendment
to Second Amended and Restated Credit Agreement dated as of October 22, 2014,
the “Credit Agreement”).  Capitalized terms used in this Amendment that are not
otherwise defined in this Amendment shall have the respective meanings assigned
to them in the Credit Agreement.

 

The Borrower and Guarantors have requested that the Administrative Agent and the
Lenders amend the Credit Agreement.

 

The Lenders, the Administrative Agent, the Guarantors and the Borrower desire to
amend the Credit Agreement upon the terms and conditions hereinafter set forth
to (a) increase the Revolver Commitments by $25,000,000, resulting in total
Revolver Commitments, after giving effect to such increase, of $597,500,000 (the
“Commitment Increase”), (b) permit additional increases to the Revolver
Commitments up to a maximum of $750,000,000 in aggregate Revolver Commitments
and (c) make other changes as described herein.

 

NOW, THEREFORE, in consideration of the Recitals and the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Borrower, the Guarantors, the
Administrative Agent and the Lenders, intending to be legally bound hereby,
agree as follows:

 

SECTION 1.  Recitals.  The Recitals are incorporated herein by reference and
shall be deemed to be a part of this Amendment.

 

SECTION 2.  Amendments to Credit Agreement.  The Credit Agreement is hereby
amended as set forth in this Section 2.

 

1

--------------------------------------------------------------------------------


 

SECTION 2.01.  Amendment to Section 2.14.  Clause (ii) of Section 2.14(a) of the
Credit Agreement is hereby amended and restated to read in its entirety as
follows:

 

(ii) immediately after giving effect to any Commitment Increase, (y) the
aggregate Revolver Commitments shall not exceed $750,000,000 and (z) the
aggregate of all Commitment Increases effected shall not exceed $152,500,000
(plus any additional Commitment Increases available under clause (v)(A) of the
proviso to the first sentence of Section 9.04(c) due to the removal of a Lender
and a reduction in Revolver Commitments pursuant to Section 9.04(c)),

 

SECTION 2.02.  Amendment to Section 5.14.  The word “and” immediately before
clause (m) in Section 5.14 of the Credit Agreement is hereby deleted, the period
at the end of clause (m) of Section 5.14 is hereby deleted and replaced with “;
and” and the following clause (n) is hereby added to Section 5.14 to read as
follows:

 

(n)                                 Liens securing Debt permitted under
Section 5.31(h).

 

SECTION 2.03.  Amendment to Section 5.29.  Section 5.29 of the Credit Agreement
is hereby amended and restated in its entirety to read as follows:

 

SECTION 5.29.  No Restrictive Agreements.  No Loan Party will, nor will any Loan
Party permit any of its Subsidiaries to, enter into, after the date of this
Agreement, any indenture, agreement, instrument or other arrangement that,
directly or indirectly, prohibits or restrains, or has the effect of prohibiting
or restraining, or imposes materially adverse conditions upon, any of the
following by the Loan Party or any such Subsidiary:  (i) the incurrence or
payment of Debt, (ii) the granting of Liens (other than normal and customary
restrictions on the granting of Liens on Capital Securities issued by a Person
other than a Subsidiary in respect of any Portfolio Investment made in the
ordinary course of business) or (iii) the making of loans, advances or
Investments or the sale, assignment, transfer or other disposition of property,
real, personal or mixed, or tangible; except in each case for prohibitions and
restraints (i) on SBIC Entities and MSC arising in the ordinary course of
business as a result of Applicable Law and (ii) imposed pursuant to Debt
incurred pursuant to Section 5.31(e), Section 5.31(g) or Section 5.31(h) of this
Agreement; provided that in no event shall Debt incurred pursuant to Section
5.31(e), Section 5.31(g) or Section 5.31(h) of this Agreement directly or
indirectly, prohibit or restrain, or have the effect of prohibiting or
restraining, or impose materially adverse conditions upon:  (i) the payment of
the Obligations, (ii) other than prohibitions, restraints and conditions set
forth in the Investment Company Act (whether or not the Investment Company Act
applies to such Debt), the incurrence of Debt, the making of loans, advances or
Investments or the sale, assignment, transfer or other disposition of property,
real, personal or mixed or tangible, the proceeds from which shall be used in
whole or in part to repay Obligations, or (iii) the granting of liens to secure
the Obligations and any extensions, renewals and refinancings thereof.  No Loan
Party will, nor will any Loan Party permit any of its Subsidiaries to, enter
into, after the date of this

 

2

--------------------------------------------------------------------------------


 

Agreement, any indenture, agreement, instrument or other arrangement that,
directly or indirectly, prohibits or restrains, or has the effect of prohibiting
or restraining, or imposes materially adverse conditions upon, the ability of
the Loan Party or any of its Subsidiaries to declare or pay Restricted Payments
or other distributions in respect of Capital Securities of the Loan Party or any
Subsidiary, except for prohibitions and restraints imposed pursuant to Debt
incurred pursuant to Section 5.31(e), Section 5.31(g) or Section 5.31(h) of this
Agreement provided that in no event shall Debt incurred pursuant to Section
5.31(e), Section 5.31(g) or Section 5.31(h) of this Agreement directly or
indirectly, prohibit or restrain, or have the effect of prohibiting or
restraining or impose materially adverse conditions (other than prohibitions,
restraints and conditions imposed by the Investment Company Act) upon the
ability of any Loan Party (other than Borrower) or any of their respective
Subsidiaries to declare or pay Restricted Payments or other distributions in
respect of Capital Securities of the Loan Party (other than Borrower) or any
Subsidiary to any other Loan Party or Subsidiary, the proceeds of which shall be
used in whole or in part to repay the Obligations.

 

SECTION 2.04.  Amendment to Section 5.31.  The word “and” immediately before
clause (g) in the first sentence of Section 5.31 of the Credit Agreement is
hereby deleted and replaced with “,”, the period at the end of the first
sentence of Section 5.31 is hereby deleted and replaced with “and” and the
following clause (h) is hereby added to the end of the first sentence of
Section 5.31 to read as follows:

 

(h) other Debt of the Borrower or any of its Subsidiaries in an aggregate
principal amount not to exceed $25,000,000 at any time outstanding.

 

SECTION 2.05.  Amendment to Section 9.04.  Clause (v) of Section 9.04(c) of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

 

(v)                                 in the case of the removal of a Lender and
the reduction of the Revolver Commitments, (A) the amount of such reduction of
the Revolver Commitments shall constitute availability for a future Commitment
Increase under and subject to Section 2.14 (for the avoidance of doubt, in no
event shall the aggregate Revolver Commitments exceed $750,000,000); (B) no such
reduction shall be in an amount greater than the Total Unused Revolver
Commitments on the date of such termination or reduction; and (C) no such
reduction pursuant to this Section 9.04(c) shall result in the aggregate
Revolver Commitments of all of the Lenders being reduced to an amount less than
$30,000,000, unless the Revolver Commitments are terminated in their entirety
pursuant to Section 2.08, in which case all accrued fees (as provided under
Section 2.07) shall be payable on the effective date of such termination.

 

SECTION 2.06.  Amendment of Schedule 2.01.  Schedule 2.01 to the Credit
Agreement is hereby amended and restated in its entirety to read as set forth on
Schedule 2.01 attached to this Amendment.

 

3

--------------------------------------------------------------------------------


 

SECTION 3.   Revolver Commitments.  The Borrowers, the Guarantors, the
Administrative Agent and the Lenders acknowledge and agree, as of the effective
date of this Amendment, that the aggregate amount of the Revolver Commitments
shall be increased by an amount equal to $25,000,000, for a total aggregate
amount of Revolver Commitments of all of the Lenders equal to $597,500,000,
which increase results from an increase to the Revolver Commitment of an
existing Lender (the “Increasing Lender”).  The amount of each Lender’s total
Revolver Commitment, as amended in the case of the Increasing Lender, is the
amount set forth opposite the name of such Lender on Schedule 2.01.  The
Administrative Agent shall deliver to the Increasing Lender a replacement
Revolver Note (in the amount of the Increasing Lender’s Revolver Commitment)
(such replacement Revolver Note is hereinafter referred to as the “Replacement
Note”), executed by the Borrower, in exchange for the Revolver Note of the
Increasing Lender currently outstanding, as the Increasing Lender may require. 
All references contained in the Credit Agreement and the other Loan Documents to
the “Revolver Notes” shall include the Replacement Note as supplemented,
modified, amended, renewed or extended from time to time.  To the extent
applicable, the Administrative Agent and the Lenders agree that the requirements
of Section 2.14 of the Credit Agreement have been satisfied for the Commitment
Increase.

 

SECTION 4.  Conditions to Effectiveness.  The effectiveness of this Amendment
and the obligations of the Lenders hereunder are subject to the following
conditions, unless the Required Lenders waive such conditions:

 

(a)                                 The Borrower shall have delivered to the
Administrative Agent the following in form and substance satisfactory to the
Administrative Agent:

 

(i)                                     duly executed counterparts of this
Amendment signed by the Borrower, the Guarantors, the Administrative Agent, the
Increasing Lender and the Required Lenders;

 

(ii)                                  a duly executed Replacement Note, as the
Increasing Lender may require;

 

(iii)                               a certificate of the Secretary or Assistant
Secretary of the Borrower and each Guarantor, certifying to and attaching the
resolutions adopted by the board of directors (or similar governing body) of
such party approving or consenting to this Amendment and the Commitment
Increase;

 

(iv)                              a certificate of the Chief Financial Officer
or other Responsible Officer of the Borrower, certifying that (x) as of the date
of this Amendment, all representations and warranties of the Borrower and the
Guarantors contained in this Amendment, the Credit Agreement and the other Loan
Documents are true and correct (except to the extent any such representation or
warranty is expressly stated to have been made as of a specific date, in which
case such representation or warranty is true and correct as of such date),
(y) immediately after giving effect to this Amendment and the Commitment
Increase (including any Borrowings in

 

4

--------------------------------------------------------------------------------


 

connection therewith and the application of the proceeds thereof), the Borrower
is in compliance with the covenants contained in Article V of the Credit
Agreement, and (z) no Default or Event of Default has occurred and is
continuing, both immediately before and after giving effect to this Amendment
and the Commitment Increase (including any Borrowings in connection therewith
and the application of the proceeds thereof); and

 

(v)                                 such other documents or items that the
Administrative Agent, the Lenders or their counsel may reasonably request.

 

(b)                                 The Borrower shall have paid (i) to the
Administrative Agent, for the account of the Increasing Lender, an upfront fee
in an amount separately agreed between the Borrower, the Administrative Agent
and the Increasing Lender and (ii) to the Administrative Agent an arrangement
fee in an amount previously agreed between the Borrower and the Administrative
Agent.

 

(c)                                  The Borrower shall have paid to the
Administrative Agent, upon application with appropriate documentation, all
reasonable costs and expenses of the Administrative Agent, including reasonable
fees, charges and disbursements of counsel for the Administrative Agent,
incurred in connection with this Amendment and the transactions contemplated
herein.

 

SECTION 5.  No Other Amendment.  Except for the amendments set forth above, the
text of the Credit Agreement shall remain unchanged and in full force and
effect.  On and after the Fourth Amendment Effective Date, all references to the
Credit Agreement in each of the Loan Documents shall hereafter mean the Credit
Agreement as amended by this Amendment.  This Amendment is not intended to
effect, nor shall it be construed as, a novation.  The Credit Agreement and this
Amendment shall be construed together as a single agreement.  This Amendment
shall constitute a Loan Document under the terms of the Credit Agreement. 
Nothing herein contained shall waive, annul, vary or affect any provision,
condition, covenant or agreement contained in the Credit Agreement, except as
herein amended, nor affect or impair any rights, powers or remedies under the
Credit Agreement as hereby amended.  The Lenders and the Administrative Agent do
hereby reserve all of their rights and remedies against all parties who may be
or may hereafter become secondarily liable for the repayment of the
Obligations.  The Borrower and Guarantors promise and agree to perform all of
the requirements, conditions, agreements and obligations under the terms of the
Credit Agreement, as heretofore and hereby amended, the Credit Agreement, as
amended, and the other Loan Documents being hereby ratified and affirmed.  The
Borrower and Guarantors hereby expressly agree that the Credit Agreement, as
amended, and the other Loan Documents are in full force and effect.

 

SECTION 6.  Representations and Warranties.  The Borrower and Guarantors hereby
represent and warrant to each of the Lenders as follows:

 

5

--------------------------------------------------------------------------------


 

(a)                                 No Default or Event of Default under the
Credit Agreement or any other Loan Document has occurred and is continuing
unwaived by the Lenders on the date hereof, or shall result from this Amendment.

 

(b)                                 The Borrower and the Guarantors have the
power and authority to enter into this Amendment, issue the Replacement Note and
to do all such acts and things as are required or contemplated hereunder or
thereunder to be done, observed and performed by them.

 

(c)                                  Each of this Amendment and the Replacement
Note has been duly authorized, validly executed and delivered by one or more
authorized officers of the Borrower and the Guarantors and constitutes the
legal, valid and binding obligations of the Borrower and the Guarantors
enforceable against them in accordance with their respective terms.

 

(d)                                 The execution and delivery of each of this
Amendment and the Replacement Note and the performance by the Borrower and the
Guarantors hereunder and thereunder do not and will not require the consent or
approval of any regulatory authority or governmental authority or agency having
jurisdiction over the Borrower, or any Guarantor, nor be in contravention of or
in conflict with the articles of incorporation, bylaws or other organizational
documents of the Borrower, or any Guarantor that is a corporation, the articles
of organization or operating agreement of any Guarantor that is a limited
liability company, or the provision of any statute, or any judgment, order or
indenture, instrument, agreement or undertaking, to which the Borrower, or any
Guarantor is party or by which the assets or properties of the Borrower and the
Guarantors are or may become bound.

 

SECTION 7.  Effect of Agreement.  On the Fourth Amendment Effective Date, this
Amendment shall have the effects set forth in Section 2.14(e) of the Credit
Agreement and the Increasing Lender and the Administrative Agent shall make such
payments and adjustments among the Lenders as are contemplated thereby such that
each Lender’s Advances remain consistent with its pro rata percentage of the
Revolver Commitments after giving effect to the Commitment Increase.  The
Revolver Commitment of each of the Lenders shall be as set forth on Schedule
2.01 to this Amendment.

 

SECTION 8.    Counterparts; Governing Law.  This Amendment may be executed in
multiple counterparts, each of which shall be deemed to be an original and all
of which, taken together, shall constitute one and the same agreement.  This
Amendment may be delivered by facsimile transmission or by electronic mail with
a .pdf copy or other replicating image attached, and any printed or copied
version of any copy so delivered shall have the same force and effect as an
originally signed counterpart.  This Amendment shall be construed in accordance
with and governed by the law of the State of North Carolina.

 

SECTION 9.  Amendment.  This Amendment may not be amended or modified without
the written consent of the Required Lenders.

 

6

--------------------------------------------------------------------------------


 

SECTION 10.  Further Assurances.  The Loan Parties agree to promptly take such
action, upon the request of the Administrative Agent, as is necessary to carry
out the intent of this Amendment.

 

SECTION 11.  Consent by Guarantors.  The Guarantors consent to the foregoing
amendments.  The Guarantors promise and agree to perform all of the
requirements, conditions, agreements and obligations under the terms of the
Credit Agreement as hereby amended and the other Loan Documents to which they
are party, said Credit Agreement, as hereby amended, and such other Loan
Documents being hereby ratified and affirmed.  In furtherance and not in
limitation of the foregoing, the Guarantors acknowledge and agree that the
“Guaranteed Obligations” (as defined in the Credit Agreement) include, without
limitation, the indebtedness, liabilities and obligations evidenced by the
Replacement Note and the Advances made under the Credit Agreement as hereby
amended.  The Guarantors hereby expressly agree that the Credit Agreement, as
hereby amended, and the other Loan Documents are in full force and effect.

 

SECTION 12.  Severability.  Any provision of this Amendment that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective only to the extent of such prohibition or unenforceability without
invalidating the remainder of such provision or the remaining provisions hereof
or thereof or affecting the validity or enforceability of such provision in any
other jurisdiction.

 

SECTION 13.  Notices.  All notices, requests and other communications to any
party to the Loan Documents, as amended hereby, shall be given in accordance
with the terms of Section 9.01 of the Credit Agreement.

 

[Remainder of this page intentionally left blank]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered, or have
caused their respective duly authorized officers and representatives to execute
and deliver, this Amendment as of the day and year first above written.

 

 

 

BORROWER:

 

 

 

 

 

MAIN STREET CAPITAL CORPORATION

 

 

 

 

 

 

 

 

By:

/s/ Brent D. Smith

(SEAL)

 

Name:

Brent D. Smith

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

GUARANTORS:

 

 

 

 

 

MAIN STREET CAPITAL PARTNERS, LLC

 

 

 

 

 

 

 

 

By:

/s/ Brent D. Smith

(SEAL)

 

Name:

Brent D. Smith

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

MAIN STREET EQUITY INTERESTS, INC.

 

 

 

 

 

 

 

 

By:

/s/ Brent D. Smith

(SEAL)

 

Name:

Brent D. Smith

 

 

Title:

Chief Financial Officer

 

 

[Signatures Continue on Next Page]

 

[Signature Page to Fourth Amendment To Second Amended And Restated Credit
Agreement]

 

--------------------------------------------------------------------------------


 

 

BRANCH BANKING AND TRUST COMPANY,

 

as Administrative Agent, Swingline Lender and as a Lender

 

 

 

 

 

By:

/w/ William B. Keene

(SEAL)

 

Name:

William B. Keene

 

Title:

Vice President

 

[Signature Page to Fourth Amendment To Second Amended And Restated Credit
Agreement]

 

--------------------------------------------------------------------------------


 

 

REGIONS BANK, as a Lender

 

 

 

 

 

By:

/s/ Michael T. Hood

(SEAL)

 

Name:

Michael T. Hood

 

Title:

Vice President

 

[Signature Page to Fourth Amendment To Second Amended And Restated Credit
Agreement]

 

--------------------------------------------------------------------------------


 

 

FROST BANK, as a Lender

 

 

 

 

 

By:

/s/ Jake Fitzpatrick

(SEAL)

 

Name:

Jake Fitzpatrick

 

Title:

Assistant Vice President

 

[Signature Page to Fourth Amendment To Second Amended And Restated Credit
Agreement]

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA, as a Lender

 

 

 

 

 

By:

/s/ Tim Stephens

(SEAL)

 

Name:

Tim Stephens

 

Title:

Authorized Signatory

 

[Signature Page to Fourth Amendment To Second Amended And Restated Credit
Agreement]

 

--------------------------------------------------------------------------------


 

 

WHITNEY BANK, as a Lender

 

 

 

 

 

By:

/s/ Nathaniel Ellis

(SEAL)

 

Name:

Nathaniel Ellis

 

Title:

Assistant Vice President

 

[Signature Page to Fourth Amendment To Second Amended And Restated Credit
Agreement]

 

--------------------------------------------------------------------------------


 

 

AMEGY BANK N.A., as a Lender

 

 

 

 

 

By:

/s/ Eva Wolod

(SEAL)

 

Name:

Eva Wolod

 

Title:

Vice President

 

[Signature Page to Fourth Amendment To Second Amended And Restated Credit
Agreement]

 

--------------------------------------------------------------------------------


 

 

CAPITAL ONE, N.A., as a Lender

 

 

 

 

 

By:

/s/ Bobby Hamilton

(SEAL)

 

Name:

Bobby Hamilton

 

Title:

Vice President

 

[Signature Page to Fourth Amendment To Second Amended And Restated Credit
Agreement]

 

--------------------------------------------------------------------------------


 

 

TEXAS CAPITAL BANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Eric Luttrell

(SEAL)

 

Name:

Eric Luttrell

 

Title:

Senior Vice President — Corporate Banking

 

[Signature Page to Fourth Amendment To Second Amended And Restated Credit
Agreement]

 

--------------------------------------------------------------------------------


 

 

CADENCE BANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ H. Gale Smith, Jr.

(SEAL)

 

Name:

H. Gale Smith, Jr.

 

Title:

Executive Vice President

 

[Signature Page to Fourth Amendment To Second Amended And Restated Credit
Agreement]

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA, as a Lender

 

 

 

 

 

By:

/s/ Jamie Minieri

(SEAL)

 

Name:

Jamie Minieri

 

Title:

Authorized Signatory

 

[Signature Page to Fourth Amendment To Second Amended And Restated Credit
Agreement]

 

--------------------------------------------------------------------------------


 

 

PATRIOT BANK, as a Lender

 

 

 

 

 

By:

/s/ Bill Holbert

(SEAL)

 

Name:

Bill Holbert

 

Title:

Senior Vice President

 

[Signature Page to Fourth Amendment To Second Amended And Restated Credit
Agreement]

 

--------------------------------------------------------------------------------


 

 

TRUSTMARK NATIONAL BANK, as a Lender

 

 

 

 

 

By:

/s/ Jeff Deutsch

(SEAL)

 

Name:

Jeff Deutsch

 

Title:

Senior Vice President

 

[Signature Page to Fourth Amendment To Second Amended And Restated Credit
Agreement]

 

--------------------------------------------------------------------------------


 

 

COMERICA BANK, as a Lender

 

 

 

 

 

By:

/s/ Vishakha S. Deora

 

Name:

Vishakha S. Deora

 

Title:

Vice President

 

[Signature Page to Fourth Amendment To Second Amended And Restated Credit
Agreement]

 

--------------------------------------------------------------------------------


 

 

RAYMOND JAMES BANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Joseph A. Ciccolini

(SEAL)

 

Name:

Joseph A. Ciccolini

 

Title:

Vice President — Senior Corporate Banker

 

[Signature Page to Fourth Amendment To Second Amended And Restated Credit
Agreement]

 

--------------------------------------------------------------------------------


 

Schedule 2.01

Revolver Commitments

 

Lender

 

Revolver Commitment

 

Branch Banking and Trust Company

 

$

90,000,000

 

Regions Bank

 

$

75,000,000

 

Royal Bank of Canada

 

$

55,000,000

 

Frost Bank

 

$

50,000,000

 

Whitney Bank

 

$

50,000,000

 

Amegy Bank N.A.

 

$

40,000,000

 

Capital One, N.A.

 

$

37,500,000

 

Texas Capital Bank, N.A.

 

$

35,000,000

 

Cadence Bank, N.A.

 

$

35,000,000

 

Goldman Sachs Bank USA

 

$

30,000,000

 

Patriot Bank

 

$

25,000,000

 

Trustmark National Bank

 

$

25,000,000

 

Comerica Bank

 

$

25,000,000

 

Raymond James Bank, N.A.

 

$

15,000,000

 

First Financial Bank, N.A.

 

$

10,000,000

 

Total

 

$

597,500,000

 

 

--------------------------------------------------------------------------------